This case on a former day of this term was affirmed, and appellant has filed a motion for rehearing, in which he claims that that part of the opinion in which it was held that as no bill of exceptions had been reserved to the action of the court in refusing to quash the special venire, the question was not presented in a way we could review it, is erroneous, and that a recitation in the judgment that he excepted to the action of the court is sufficient. This question has been so often decided adversely to appellant's contention we do not deem it necessary to again state the reasons for the rule, but merely refer him to some of the cases so holding. Nelson v. State, 1 Texas Crim. App., 41; Swift v. State, 8 Texas Crim. App., 614; Hollis v. State, 9 Texas Crim. App., 643; Gaston v. State, 11 Texas Crim. App., 143; Prator v. State, 15 Texas Crim. App., 363. These earlier cases are cited to show this has always been the rule in this court, and it was the rule in criminal cases when our Supreme Court had both civil and criminal jurisdiction, as decided in Bowman v. State, 40 Tex. 9. However, as the death penalty was assessed in this case, we have carefully read the motion to see if any possible injury could have resulted to appellant, and we find the sole contention is, that the venire should have been drawn from a wheel. This provision of the Code applies only to counties containing a city of more than twenty thousand population, and as there is no contention that Victoria County contains such a city, if the matter was properly presented for review the trial judge acted correctly in overruling the motion to quash the venire.
In the original opinion we passed on every other question in the case, and after carefully again reviewing the record we are convinced that the holding of the court was correct on each and every question presented. Appellant cites us to no authorities sustaining his contentions *Page 229 
and all we have been able to find are adverse to his contention.
The motion for rehearing is overruled.
Overruled.